Citation Nr: 1031344	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-16 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include injury residuals.

2.  Entitlement to service connection for a chronic urinary 
disorder to include urinary tract infections.  

3.  Entitlement to service connection for chronic dysmenorrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active military service from May 1997 to August 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Phoenix, 
Arizona, Regional Office which, in pertinent part, denied service 
connection for mechanical low back pain, a urinary disorder to 
include urinary tract infections and interstitial cystitis, and 
dysmenorrhea.  The Veteran subsequently moved to Pennsylvania.  
Her claims files were transferred to the Pittsburgh, 
Pennsylvania, Regional Office (RO).  In April 2008, the Board, in 
pertinent part, remanded the Veteran's claims of entitlement to 
service connection for a low back disorder, urinary tract 
infections, and dysmenorrhea to the RO for additional action.   


FINDINGS OF FACT

1.  Chronic low back injury residuals were initially manifested 
during active service.  

2.  Chronic urinary tract infections were initially manifested 
during active service


CONCLUSIONS OF LAW

1.  Chronic low back injury residuals were initially manifested 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2009).  

2.  Chronic urinary tract infections were initially manifested 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims of 
entitlement to service connection for chronic low back injury 
residuals and chronic urinary tract infections.  Such action 
represents a complete grant of the benefits sought on appeal.  
Therefore, no discussion of VA's duty to notify and assist is 
necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

I.  Low Back Disorder

The Veteran's service treatment records reflect that she was 
repeatedly seen for her back.  In January 1998, the Veteran 
complained of low back pain.  An assessment of mechanical low 
back pain was advanced.  A March 1999 treatment record states 
that the Veteran complained of low back pain of one week's 
duration after heavy lifting.  An assessment of low back pain was 
advanced.  A July 2002 treatment record notes that the Veteran 
complained of intermittent thoracic spine pain and popping of six 
months' duration.  Contemporaneous X-ray study of the thoracic 
spine revealed no thoracic spine abnormalities.  An impression of 
mid-thoracic back pain was advanced.  An August 2002 treatment 
record notes that the Veteran complained of chronic mid to low 
back pain which started during basic training.  An assessment of 
middle and low back pain was advanced.  An October 2002 treatment 
record conveys that the Veteran complained of intermittent back 
pain of one year's duration.  Clinical documentation dated in 
February 2003 notes that the Veteran complained of back pain in 
excess of six weeks' duration with radiation of the symptoms to 
her legs and muscle spasm.  The Veteran was diagnosed with 
chronic low back pain.  Clinical documentation dated in March 
2003 states that the Veteran complained of intermittent low back 
pain of 18 months' duration.  She presented a history of low back 
trauma sustained during basic training when a large pole struck 
her back.  Contemporaneous X-ray study of the lumbar spine 
revealed findings consistent with "straightening of the normal 
lumbar lordosis, which may be positional in nature."  
Assessments of "[low back pain ruleout] disc disease and 
questionable radiculopathy" were advanced.  

At her April 2003 physical examination for service separation, 
the Veteran complained of chronic back pain which was not 
relieved by medication.  On examination, the Veteran exhibited 
low back pain with radiculopathy.  Contemporary X-ray studies of 
the lumbar spine revealed no abnormalities.  An assessment of 
"lumbago with no nerve root involvement" was advanced.  

At her March 2004 VA examination for compensation purposes, the 
Veteran reported that she had initially injured her back during 
active service.  She believed that she had sustained a chronic 
back disorder either as the result of marching or a motor vehicle 
accident during active service.   The examiner noted that the 
Veteran's claims file was not available for review.  The Veteran 
was diagnosed with "status post residual back pain secondary to 
motor vehicle accident with radicular tingling into legs and 
feet."  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran was 
repeated seen for chronic thoracic and lumbar spine pain during 
active service.  She reported to treating military medical 
personnel that she had sustained back trauma during basic 
training and when lifting heavy objects.  At her April 2003 
physical examination for service separation and the March 2004 VA 
examination for compensation purposes, the Veteran was diagnosed 
with chronic low back injury residuals including chronic low back 
pain and radiculopathy.  In the absence of any competent evidence 
to the contrary, the Board concludes that service connection is 
warranted for chronic low back injury residuals.  


II.  Urinary Disorder

A January 2000 treatment entry notes that the Veteran reported 
loss of bladder control.  A March 2001 treatment entry states 
that the Veteran reported experiencing loss of bladder control.  
A May 2003 treatment record states that the Veteran complained of 
frequent urination.  At her April 2003 physical examination for 
service separation, the Veteran complained of frequent urination.  
No urological diagnosis was advanced.  A June 2003 treatment 
record notes that an assessment of a urinary tract infection was 
advanced.  A May 2004 VA echographic evaluation indicates that 
the Veteran had a clinical history of recurrent urinary tract 
infections.  

The Veteran advances on appeal that she initially manifested 
chronic urinary tract infections during active service.  Lay 
assertions may serve to support a claim for service connection by 
establishing the occurrence of observable events or the presence 
of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran was diagnosed with a urinary tract infection during 
active service.  She was noted to have a clinical history of 
recurrent urinary tract infections at a May 2004 VA echographic 
evaluation.  In the absence of any evidence to the contrary and 
upon resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
chronic urinary tract infections.  


ORDER

Service connection for chronic low back injury residuals is 
granted.  

Service connection for chronic urinary tract infections is 
granted.  


REMAND

The Veteran was scheduled for a March 2010 VA gynecological 
examination for compensation purposes in accordance with the 
April 2008 Remand.  It appears that the Veteran's examination 
notice may have been improperly addressed to the extent that it 
did not contain her apartment or unit number.  Such information 
is of record.  The Veteran was subsequently noted to have failed 
to report for the scheduled evaluation.  Given these facts, the 
Board concludes that additional effort should be made to schedule 
the Veteran for the requested VA gynecological evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA 
examination to address the current nature 
and etiology of her recurrent dysmenorrhea.  
The examination should be sent the 
Veteran's VA address of record and 
include her apartment or unit number.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should 
specifically state whether the 
Veteran's dysmenorrhea is a 
manifestation of a chronic disorder.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
gynecological disorder had its onset during 
active service; is etiologically related to 
the Veteran's inservice dysmenorrhea; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic gynecological disorder to include 
dysmenorrhea with express consideration of 
the Federal Circuit's decision in Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


